                                           Case 5:20-cv-03780-BLF Document 25 Filed 08/31/21 Page 1 of 2




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     SAM SOHN,                                           Case No. 20-cv-03780-BLF
                                   8                    Plaintiff,
                                                                                             ORDER REVOKING IN FORMA
                                   9             v.                                          PAUPERIS STATUS
                                  10     CALIFORNIA HOUSING FINANCING                        [Re: ECF 24]
                                         AGENCY, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Sam Sohn was granted leave to proceed in this case in forma pauperis. See ECF

                                  15   7. Plaintiff’s complaint, first amended complaint, and second amended complaint were screened

                                  16   and dismissed pursuant to 28 U.S.C. § 1915, and after the last screening the action was dismissed

                                  17   with prejudice. See ECF 7, 14, 20. Plaintiff filed a notice of appeal on August 25, 2021. See ECF

                                  18   22. On August 27, 2021 the United States Court of Appeals for the Ninth Circuit referred the case

                                  19   back to this Court “for the limited purpose of determining whether in forma pauperis status should

                                  20   continue for this appeal or whether the appeal is frivolous or taken in bad faith.” ECF 18. The

                                  21   Ninth Circuit’s referral was entered on this Court’s docket on August 30, 2021. See ECF 24.

                                  22          “An appeal may not be taken in forma pauperis if the trial court certifies in writing that it is

                                  23   not taken in good faith.” 28 U.S.C. § 1915(a)(3). An appeal is taken in good faith if it presents at

                                  24   least one issue or claim that is non-frivolous. See Hooker v. Amer. Airlines, 302 F.3d 1091, 1092

                                  25   (9th Cir. 2002) (“If at least one issue or claim is found to be non-frivolous, leave to proceed in

                                  26   forma pauperis on appeal must be granted for the case as a whole.”). In dismissing Plaintiff’s

                                  27   second amended complaint, this Court determined that Plaintiff had “failed to allege facts

                                  28   sufficient to state a claim under any of the federal statutes enumerated in the SAC,” and that
                                           Case 5:20-cv-03780-BLF Document 25 Filed 08/31/21 Page 2 of 2




                                   1   “[n]othing in the SAC suggests that Plaintiff would be able to state a claim if given a further

                                   2   opportunity to amend her pleading.” ECF 20. Because Plaintiff has been unable to present any

                                   3   issue or claim with potential merit, this Court concludes that Plaintiff’s appeal is frivolous and

                                   4   thus not taken in good faith under the applicable legal standard.

                                   5          Accordingly, Plaintiff’s in forma pauperis status is hereby REVOKED pursuant to 28

                                   6   U.S.C. § 1915(a)(3). The Clerk shall notify Plaintiff and the United States Court of Appeals for

                                   7   the Ninth Circuit of this ruling as soon as is practicable. This ruling is without prejudice to the

                                   8   filing of an application in the Court of Appeals for leave to proceed in forma pauperis.

                                   9          IT IS SO ORDERED.

                                  10

                                  11   Dated: August 31, 2021

                                  12                                                    ______________________________________
Northern District of California
 United States District Court




                                                                                        BETH LABSON FREEMAN
                                  13                                                    United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
